Atkinson, J.
A motion was made to dismiss the writ of error, on the ground that, since the decision complained of, the question involved in the case has become moot because of certain alleged occurrences rendering a decision unnecessary. The plaintiffs in error, in answer to a rule issued by this court to show cause why the motion to dismiss should not be sustained, having admitted the truth of the allegations of fact relied on as ground for dismissal, and it appearing therefrom that the question for decision is moot, the

Writ of error is dismissed.


All the Justices concur.

Saffold, Sharpe & Saffold, for plaintiffs.
B. P. Jackson and Lankford & Rogers, for defendant.